Citation Nr: 1451508	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether a timely request for waiver of a debt in the amount of $5,783.47, for overpayment of nonservice-connected pension benefits, was received.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision denying entitlement to waiver of a properly created debt stemming from overpayment of nonservice connected pension benefits while the Veteran was incarcerated on the basis that the waiver request was not timely filed.

The Veteran testified at a March 2013 hearing held before the undersigned via videoconference from the Buffalo, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  A transcript of the hearing is associated with the claims file.  

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran was properly notified of the existence of his debt and his appellate rights and obligations in January 21, 2010, correspondence.

2.  The Veteran first requested waiver of the debt on August 30, 2010.


CONCLUSION OF LAW

A timely request for waiver of a debt in the amount of $5,783.47, for overpayment of nonservice-connected pension benefits, was not received.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA generally has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These provisions do not apply in waiver cases, however, because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302.

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the debtor, and recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a). 

For notice of debts after April 1, 1983, as here, a request for waiver will is only considered if made within 180 days following the date of notice.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b). 

The 180 day period may be extended if the requestor demonstrates that, as a result of error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in receipt of the notice of debt beyond the time customarily required for mailing (including forwarding).  If a delay in the receipt of the notice is shown, the 180 day period is computed from the date of actual receipt of the notice.  38 C.F.R. § 1.963(b).

VA discovered that the Veteran had been incarcerated from mid-January 2009 until the end of July 2009.  Steps were taken to discontinue entitlement to payment of his nonservice-connected pension as of March 22, 2009, the 61st day of his confinement.  38 C.F.R. § 3.666.  This resulted in an overpayment, and creation of a debt, in the amount of $8,193.30; the amount was subsequently reduced by an award action to $5,783.47.  The file reflects that notice of the existence of the debt and the amount thereof was mailed to the Veteran at his known address of record (49 H.P.) on January 21, 2010, along with notice of his appellate rights and obligations.  This included notice that a waiver had to be requested within 180 days.

VA and the Veteran agree that a request for waiver was first received on August 30, 2010, a period of 222 days.  The Committee on Waivers (COW) determined in a September 2010 decision that because this request was not timely, waiver was denied.

The Veteran maintains that he never received the January 21, 2010, notice, and first learned of the debt upon calling the debt management center on August 23, 2010; he then promptly requested waiver and soon after received the adverse decision which is the subject of this appeal.  The Veteran has testified that his address changed at some point in January 2010 (to 47 H.P.), and he properly notified VA of such, as well as informed the postal service.  He asserts the January 2010 notice was sent to the incorrect address, and he never received it.

Review of the record does reveal that at some point early in 2010 the Veteran's address of record did change, from 49 to 47 H.P.  The Veteran has not reported the exact date of the change of address.  VA continued to use both addresses at various times through September 2010.  

The record does reflect that on January 6, 2010, the RO wrote to the Veteran at 49 H.P. and indicated that his pension was stopped from March 22, 2009, as had been proposed in an earlier letter.  He was informed that he was overpaid as a result thereof and he would hear shortly concerning the amount of the overpayment and how he could repay the debt.  He was also provided a VA Form 21-0516-1.  

On January 21, 2010, the St. Paul, Minnesota, Debt Management Center informed the Veteran at 49 H.P. that the overpayment amount was $8,193.30.  

The claims folder reflects that the Veteran returned the VA Form 21-0516-1.  He signed the document on January 20, 2010 and it was date stamped as received at VA on January 29, 2010.  The Veteran indicated on this form that his address was now 47 H.P.  

There is no evidence of record indicating the Veteran notified VA prior to the above communication that his street number had changed.  However, the Veteran asserts that he informed VA by telephone of his change of street number prior to his relocation.  

"There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven.  If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden then shifts to the Secretary to establish proper mailing of notice in accordance with the applicable case law.  See Baxter v. Principi, 17 Vet. App. 407, 410 (2004). 

Whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  Jones v. West, 12 Vet. App. 98, 102 (1998).  Instead, the clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery, as not all address errors rise to the level of clear evidence to rebut the presumption of administrative regularity in the mailing of notice.  See Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001) (in holding the use of wrong ZIP code inconsequential to delivery, the Court stated that "an address containing errors inconsequential to delivery is still proper"); Jones v. West, 12 Vet. App. 98 (1998) (holding the failure to include room number on street address to which VA sent documents and notice to the claimant that his disability compensation would be suspended, was not alone sufficient to overcome the presumption of regularity, where record showed no evidence that the notice was returned as undeliverable); Clark v. Nicholson, 21 Vet. App. 130, 133 (2007) (holding that a Veteran did not present clear evidence to rebut presumption of regularity that applies to VA mailings when he asserted that he did not receive notice of an unfavorable RO decision due to VA's failure to include a "NE" postdirectional designator in his street address, as such omission was inconsequential to delivery); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order) (finding the existence of clear evidence to rebut the presumption of regularity where the Board mailed its decision to "2313 Isabela" when the claimant's correct address was "3313 Isabela").

The Veteran here has cited the (possible) incorrect addressing of the January 2010 notice in addition to alleging nonreceipt.  However, at the time the notice was mailed, the address utilized by VA to contact the Veteran concerning nonservice-connected pension benefits was 49 H.P.  The Veteran testified this was his address prior to his relocation to 47 H.P.  The first indication of an address change was the VA Form 21-0516-1 in which the Veteran reported his address was 47 H.P.  Although the form indicates he signed it on January 20, 2010, it was not date stamped as received by VA until January 29, 2010.  Accordingly, the presumption of regularity cannot be rebutted on this basis.  It is unclear when the Veteran actually moved next door and started receiving mail at that location.  The Veteran testified that his addressed changed in "I think 2010.  January 2010."  BVA Hearing Transcript, p. 4.  He also indicated that he notified VA of his relocation by telephone prior to his relocation.  He did not provide any specific dates in January 2010 for either his relocation or purported notice to VA.  Instead, the earliest indication of record that his mailing address had changed was dated January 20, 2010 and was not received at VA until January 29, 2010.  Accordingly, as the most probative evidence indicates that VA received notice of an address change on January 29, 2010, and no earlier, the presumption of regularity of the January 21, 2010 mailing is not rebutted.  

Further, the Veteran lacks credibility in his allegations of actual nonreceipt.  In February 2012, the Veteran contacted VA and requested an update on his appeal status.  He reported then that he had never received a statement of the case (SOC).  However, the SOC had been mailed to 47 H.P. in September 2011, and the Veteran had responded with a VA Form 9 to perfect the appeal in November 2011, on which he specifically referred to the September 2011 SOC.

Additionally, the Board notes that the August 2011 inquiry from the Veteran which prompted him to file a waiver request reflects that the Veteran asked about the amount of the debt, and already knew of its existence, contrary to his assertions at the hearing and in argument.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  The presumption of regularity has not been rebutted no timely request for waiver was received.


ORDER

No timely request for waiver of a debt in the amount of $5,783.47, for overpayment of nonservice-connected pension benefits, having been received, the appeal is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


